 LOCKHEED SHIPBUILDING CO171Lockheed Shipbuilding and Construction Companyand International Brotherhood of ElectricalWorkers, Local 46, AFL-CIO and InternationalBrotherhood of Boilermakers, Local 104, AFL-CIO and Clarence Spurgeon and George 0.McDonnell and James 0. Branson. Cases 19-CA-13226, 19-CA-13298, 19-CA-13741, 19-CA-14066, 19-CA-15002,1 19-CA-15003, and19-CA-1504410 December 1984DECISION AND ORDER, BY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn .31 August 1982 Administrative Law JudgeJames S. Jenson issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the Charging Parties filed an answering briefto the Respondent's exceptions and a motion tostrike affidavits attached to the Respondent'sbrief.2The National Labor Relations Board has delegat-ed its authority in this proceeding • to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,3 andconclusions and to adopt the recommended Orderas modified.We agree with the judge that the ReSpOndentviolated Section 8(a)(5) of the Act by implementinga pulmonary function and audiometric medicalCounsel for the General Counsel filed a motion to transfer Cases 19-CA-15002, 19-CA-15003, and 19-CA-15044, in which a consolidatedcomplaint issued but no hearing has been held, to the Board and to con-solidate those cases with Cases 19-CA-13226, 19-CA-13298, 19-CA-13741, and 19-CA-14066 The General Counsel asserts that bothi sets ofcases involve identical factual situations The Respondent asserts thatthere are different factual circumstances and different issues We noteparticularly that, in its answer to the complaint in Cases 19-CA-l5002,19-CA-15003, and 19-CA-15044 the Respondent raises as an affirmativedefense that the "complaint or parts thereof are barred by the statute oflimitations contained in Section 10(b) of the Act" We believe that thequestion of whether the facts and issues are identical and the matter ofthe 10(b) defense can best be resolved by the administrative law judge ifthe cases are scheduled for hearing or by the Board on an acceptablestipulation of facts Therefore it is ordered that the General Counsel'smotion to transfer and consolidate is denied2 The Charging Parties have moved to strike the affidavit attached to'the Respondent's brief because It contains allegations not introduced Intoevidence at the hearing We find, in agreement with the Charging Par-ties, that since the affidavit was not introduced at the hearing and theparties were denied the opportunity of von- dire and cross-examination, Itshould not be made a part of the record in this proceeding Accordingly,we grant the Charging Parties' motion to strike the affidavit from the Re-spondent's brief3 The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the cleai preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsscreening program for the purpose of denying em-ployment to new employees, without bargainingabout the utilization of such results from the pro-gram with IBEW Local 46 and Boilermakers Local104. The Respondent contends, however, in its Ex-ceptions 12 and 13, that the recommended Order of.the judge is overly broad, in that it would affectmedical programs already in usage; and that itorders Lockheed to bargain about the implementa-tion of medical screening - programs generally, asopposed to the implementation and utilization, ofsuch programs for the purpose of terminating newemployees or refusing to hire applicants for em-ployment. We find merit in these exceptions. It isclear that the Respondent had informed the Unionsof its desire to establish such a program, but for thestated purpose 'of-enabling the Respondent to prop-erly place new employees in jobs within the em-ployees' medical limitations. Thus, the understand-ing was that the results of such tests would not beused to "wash out," screen, or, terminate employ-ment to the tested, employees, but only to establish"baseline data" for the new employees. The Unionsacquiesced in the program, requesting only that acopy of the test results be furnished to each of thetested employees..The record is also clear that the Respondent cur-rently has in place with the Unions' approval cer-tain testing programs, including those in "lead-bonding" and "toxic paints." There was no evi-dence presented, however, that these programs hadbeen utilized to deny employment to, or terminate,any of the Respondent's employees.While the conclusions of the judge make it clearthat the Respondent's violation rests in its use ofthe medical screening programs for the purposeterminating new. employees or refusing to hire ap-plicants for employment, we find that his recom-mended Order ,and notice, are too restrictive. Ac-cordingly, we shall modify the Order' and notice toconform with his conclusions.ORDERThe National Labor Relations Board adopts therecommended Order- of the administrative lawjudge as modified below and orders that the Re-spondent, 'Lockheed Shipbuilding ind ConstructionCompany, Seattle, Washington, its officers,'agents,successors, and assigns, shall take the 'action setforth in the Order as modified.1. Substitute the following for paragraphs 1(a)and (b).'"(a) Refusing to 'bargain collectively' regardingthe implementation and/or utilization of a medicalscreening prdgram "for the 'purpose of terminating273 NLRB No. 25 172DECISIONS OF NATIONAL,LABOR RELATIONS BOARDnew employees and/or refusing to hire applicantsfor employment."(b) Discharging or refusing to hire -any personfor failure to pass a unilaterally imposed pulmonaryfunction or audiometric medical screening pro-gram."2. Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe. National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively re-garding the implementation and/or utilization of amedical screening program for the purpose Of ter-minating new employees and/or refusing to hireapplicants for employment, and other terms andconditions of employment with InternationalBrotherhood of Electrical Workers, Local 46,AFL-CIO and International Brotherhood of Boil-ermakers, Local 104, AFL-CIO -as the exclusiverepresentatives, of certain of our employees withinthe Pacific Coast Master Agreement.WE WILL NOT discharge or refuse to hire anyperson for failing to pass a unilaterally imposedpulmonary function or audiometric medical screen-ing program.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce' you in the exer-cise of the rights, guaranteed you by Section 7, ofthe ACt.WE WILL, on request, bargain collectively and ingood faith with International Brotherhood of Elec-trical Workers, Local 46, AFL-CIO and Interna-tional Brotherhood of Boilermakers, Local 104,AFL-CIO as the exclusive representatives of cer-tain of our employees encompassed within the 'Pa-cific Coast Master Agreement, with respect towages, hours, and other terms and conditions ofemployment, including the utilization of a ptilmo-nary function or audiometric medical screeningprogram.WE WILL offer employment to Adolph Bukacek,Chris Boblet, Laszlo Biro, Donald Rowe, andBayani Alvarez in the first available job, openingsfor which each is qualified, and make each of themwhole for any loss of earnings each may have .suf-fered because of our, unlawful conduct, with inter-est.LOCKHEED SHIPBUILDING AND CON-STRUCTION COMPANYDECISIONSTATEMENT OF THE CASEJAMES S. JENSON, Administrative Law Judge. Thiscase was heard in Seattle, Washington, on January 21,1982. The initial consolidated complaint issued on March31, 1981, pursuant to .charges filed in Case I9-CA-13226and 19-CA-13298 on February 10 and 27, respectively.A second consolidated complaint issued on August 17,1981, following the filing of the charge in Case 19-CA-13741 on July 20, 1981. The third consolidated complaintissued on December 28, 1981, following the filing of thecharge in Case 19-CA-14066 on November 10, 1981.,The third consolidated complaint alleges, in substance,that the Respondent unilaterally instituted a medicalscreening program for new employees, and refused em-ployment to five individuals after undergoing the.screen-ing program, in violation of Section 8(a)(5) and (1) of theAct. The Respondent denies it violated the Act, and con-tends there was notice, bargaining and agreement overthe implementation of the medical screening programand its effects, or that the Charging Party waived and/oracquiesced in its right to administer the tests and to ter-minate individuals whose pulmonary conditions couldnot be accommodated. The implementation of the tests,the Respondent claims, are completely consistent withapplicable laws and regulations, the collective-bargainingagreement, and the past practices. All parties were af-forded full opportunity to appear, to introduce evidence,and to examine and cross-examine witnesses. Briefs werefiled by the General Counsel, the Respondent, and theCharging Parties, all of which have been carefully con:sidered.On the entire record, including the demeanor of thewitnesses, and having considered the posthearing briefs, Imake the followingFINDINGS OF FACTI. JURISDICTIONIt is admitted and found that the Respondent is en-gaged in the business of operating a shipyard in Seattle,Washington, and that it is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIt is admitted and found that International Brother-hood of Electrical Workers, Local 46, AFL-CIO andInternational Brotherhood of Boilermakers, Local 104,AFL-CIO are labor organizations within the meaning ofSection 2(5) of the Act LOCKHEED SHIPBUILDING CO173HI. THE ALLEGED UNFAIR LABOR PRACTICESA. The Setting- The Respondent, through membership in the PacificCoast Shipbuilders Association, and the Pacific CoastMetal Trades District Council, a bargaining group ofvarious area metal trades councils and internationalunions, including IBEW Local 46 and BoilermakersLocal 104, have been parties to a series of collective-bar-gaining agreements, the most recent agreement calledPacific Coast Master Agreement; being effective fromJuly 1, 1980, until June 30, 1983.1 Pertinent sections ofthe Pacific Coast Master Agreement are set forth below:Article 3.4 Hiring.(c) The Employer retains the right to reject anyjob applicant referred by the Unions The Em-ployer may discharge any employee for just andsufficient cause . . . .Article 14. Reporting Pay and Minimum Pay14.1 Employees starting a shift or called andstarting to work after the starting time of a shiftshall receive not less than four (4) hours pay forthe first period of the shift; and if required tocontinue on second penoil of the shift, they shallreceive pay for a full shift.14.3 Employees required to report for work andnot used shall receive four (4) hours straight timepay.Article 1.6: Safety, Sanitation, Ventilation and Phys-ical Examination16.1 The Employer will exert every reasonableeffort to provide and maintain safe working con-ditions arid shall comply with all federal and stateSafety and Health Laws and Regulations. TheUnions will cooperate to that end and encouragetheir members to work in a safe manner . . . .16.10 Physical Examination: There shall be noDoctor's physical examination nor age limit,except as required by law. Unless required bylaw, no employee shall be compelled to pay hos-pital or examination fees in the course of employ-ment or as a condition to secure employment.16.11 Where employees are assigned to work inconfined spaces as described by OSHA for ship-building, ship repairing and ship scrappingfrequent checks for the employees' safety shall be,made. . . .16.12. . . Where conditions of work are such asto require special protective devices and equip-ment in order to protect employees from injury,such devices and equipment will be supplied bythe Employer at its expense . .' It is admitted and found that the contract unit is appropriate for thepurposes of collective bargaining and that the two unions involved hereinare "the exclusive representatives of certain of the employees in theunit"3L Effective Date and Duration of Agreement31.3 All existing practices, customs, understand-ings or local agreements of interpretation orother local agreements of any nature whatsoever,whether expressly covered by the Master Agree-ment or otherwise, will continue in effect un-changed until June 30, 1983, except as specifical-ly modified as provided herein or by mutualagreement between the parties.The complaint alleges that on January 5, 1981, the Re-spondent, without prior notice to the Unions, "instituteda medical screening program for new employees," andthereafter refused to employ five individuals after theyhad undergone the screening program. At the conclusionof the hearing, the General Counsel stated its position tobe that the Respondent could continue administering thepulmonary function and hearing testing programs • in-volved for the purpose of determining "baseline data,"but that the test scores or results could not be used toterminate or refuse to employ anyone The ChargingParties appear to concur in this position.2The record shows that in the 1974 negotiations, man-agement proposed adding a physical examination provi-sion to the Pacific Coast Master Agreement. That pro-posal was withdrawn. During the 1980 negotiations,management proposed to change the no physical exami-nation clause in the old contract to permit physicals. Theproposal read as follows.(a)Applicants for employment may be requiredto be examined by a physician selected by the Com-pany. The expense of such examination will beborne by the Company. The purpose of such exami-nation shall be to determine the physical fitness ofthe applicant to safely and efficiently perform thework of the classification for which the applicant isapplying.(b)The employer shall have the right to require adoctor's medical examination of an employee when,in the employer's opinion, the nature of the workassignment could jeopardize the safety and health ofthe employee or the employee's co-workers Failureof the employee to pass the medical examinationbased on the doctor's evaluation of the employee'scondition as related to the work assignment shallresult in reassignment of duties (if possible), sickleave (if a temporary condition) or termination Thecost of such medical examinations will be paid bythe Employer.The Unions objected to the proposal which was thereaf-ter withdrawn.The record shows that in the fall of 1980 the Respond-ent made arrangements to commence giving pulmonaryfunction and hearing tests to all employees hired or re-called to work on the major overhaul of the ships SSSacramento in early 1981. Paul Schell, the Respondent'smanager of industrial relations, testified that in late No-,2 See Br 12 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDvember or early December he met with Jack Tinker,then secretary-treasurer of the Seattle Metal TradesCouncil, and discussed implementation of a "medicalscreening program." Schell testified that Tinker was con-cerned that the program would be used "to wash outpeople and to use it just for an excuse to not hire some-body and I assured him that this was not the procedurethat we were going to do, that it's used basically forplacement of the person within his medical limitations, ifthere was a medical limitation." Schell went to assureTinker that this was not a preemployment physical, andif there was any concern of anybody that they were notemployed, they would be paid showup time, as requiredin the contract."3 Schell asked Tinker to bring up thematter it the next Metal Trades Council meeting 4 DavidStoner, the Respondent's manager of personnel systems,testified that during the week of November 26, 1980, heinformed. Carpine that the Respondent ' was planning todo pulmonary and audiometric testing of employees afterthey were hired and put on the payroll. Carpine ex--pressed his concern that the procedure constituted apreemployment physiCal, which Stoner assured him itdid not. Stoner also discussed the new pulmonary andaudiometric testing procedures with Nathan S. Ford Jr,assistant business manager for the Boilermakers. Fordasked what would happen if someone, refused to take, ordid not pass, the test. Stoner stated that the test was notintended to screen people for employment, but rather todetermine what their lung function was so that the com-pany would have a "handle" on its liabilities with.respectto the Longshoremen and Harbor Workers Act. He didnot know what would happen if someone refused to betested. Ford responded that he "understood the compa-ny's need to find out what their liabilities were, and Itold him that if one of our people did refuse, and if therewas any disciplinary action or refusal to employ, then wewere going to run into problems at that time, that Iwould definitely have to challenge that." Ford also dis-cussed the testing procedure in December with JohnLane, the Respondent's manager Of industrial safety, whoexplained the purpose of the testing procedures. Fordasked what would happen if someone did not pass thetest, and was told "that there was no real passing of thetest, that the test merely told what the lung function inapproximately four or five different areas wasAsked what would happen if someone refused to submitto the test; Lane replied, "There were no definite plans. . . they would basically have to wait and see." Fordtestified that during several later discussions he was ad-vised that the company was trying to bring people backto work and the test was not for the purpose of eliminat-ing people from work.Carpme reported the substance of his conversationwith Schell to the Seattle Metal Trades Council Execu-tive Board at its next meeting. The board minutes con-tain the following notation3 Art 14 of Pacific Coast Master Agreement4 Tinker did not testify However, William D Carpine, business repre-sentative for the IBEW and also president of the Seattle Metal TradesCouncil, testified that he had a conversation with Schell around the endof November The substance of the Schell-Tinker and Carpine-Schellconversations is substantially the sameW. D. Carpine handed out letter from LockheedShipbuilding re man power needed for U S N.S.Sacramento. He also explained that rehires or newemployees will be required- to take hearing andbreath test. Will be on employer's payroll duringthis period. This test will not be used to deny em-ployment per company.Discussion prevailed re testing by company doctor.The Seattle Metal Trades will write ,a letter statingemployees be given written test results.In accordance with the minutes, Tinker wrote Schellthe following letter dated December 10:Dear Mr. Schell:Mr Bill Carpine has advised us that effective Janu-ary 1, 1981 you will be requesting additional man-power from all crafts. Also, we have been advisedthat it is the intention of the company that certaintests be given, specifically hearing and pulmonaryWe understand it is the company's intention thateach employee given this test will be on the existingpayroll and will be paid according to the report payprovision in the Agreement during the time of test-ingThe one area of our concern at this. point in time isin regard to test results. We are, therefore; request-ing that any results obtained in this test be given tothe individual employee for his own personalrecords. Also, it is our intention that we do not con-sider this a preemployment physical and hopefullythat the employer concurs with our thinking in thismatter.If you have any questions, feel free to give me acall.Carpine testified the Unions had experienced problemsin the past which resulted in the filing of grievances forshowup pay, where people had spent considerable timein interviews and waiting around and were denied em-ploymentArrangements were made for the test results to begiven to each employee.5 In addition, Schell invited therepresentatives of several .unions,' including Tinker andCarp:me, to review the working of the pulmonary func-tion testing facility on December 19. Arrangements weremade for the consulting physician to be present toanswer questions and explain the procedure. No unionrepresentatives showed up.B. Implementation of the Testing ProceduresThe testing program was implemented on January 5,1981, with the commencement of hiring of people towork on the Sacramento project. The procedure fol-lowed was for individuals dispatched by the Unions toreport to the personnel office where they completed an5 When in January 1981 It was learned that only those who failed thepulmonary function test recerVed copies of the results, an immediate cor-rection was made LOCKHEED SHIPBUILDING CO175application, and were interviewed or screened for qualifi-catithis and medical limitations. Those who qualifiedwere then placed on the payroll; assigned a badgenumber, given a timecard, and directed to the medicalfacility where a medical specialist administered the hear-ing and pulmonary function tests. Indoctrination and jobplacement followed. Those individuals , receiving an un-acceptable lung function score were referred to Re-spondent's physician, a pulmonary specialist, who re-viewed, all available information and established work re-strictions or exposure limitations, which could requireuse of a respirator or assignment in an area free of respi-ratory irritants. A determination was then made- as towhether -a Work assignment consistent with the doctor'srecommendation could be made. .Of approximately 1800people who took the pulmonary test in 1981, approxi-mately 16 failed to pass it but where put to, work withrestrictions imposed by the doctor. The five individualsinvolved failed to receive an acceptable test score and,consequently, medical restrictions were imposed on each.A week or two after Respondent implemented the test,Ford received complaints that Respondent was askingemployees to sign a form for release of all personal medi-cal information. On January 20, 1981, a meeting was heldbetween representatives of both the Respondent and theSeattle Metal Trades Council at which the Unions ob-jected to the use of several new forms. Carpine took theposition .that the medical release forms, together with thenew pulmonary function and hearing tests, constituted aphysical examination which was prohibited under the Pa-cific Coast Master Agreement.6 The question was askedas to what would happen if an individual refused to' signthe medical release form, and the response was that theCompany was not requiring people to sign the forms,that several had declined to sign and nothing had beendone about it, but the Company would review the formsand see if they could make them less objectionable. Ac-cording to Schell, the question was asked as to whatwould happen to an individual who failed the screeningtest and the Company responded that it would make aneffort to .place the individual within the doctor's workrestrictions. According to both Carpine and Ford, at theend of the meeting Carpine objected to the testing pro-gram on the ground it constituted a prejob physical ex-amination.On January 29, 1981, Tinker wrote Schell' the follow-ing letter:Dear Mr. Schell:This letter is in regard to Our meeting with -you onJanuary 20, 1981. Specifically, during that meetingwe discussed the company's request that new em-ployees complete various forms pertaining to andentitled as follows: Medical History, SupplementalQuestionnaire, Lung Fungus [sic] -History, and Ab-sense of Tool Clearance Policy.Also, during the course of that meeting, we in-formed you that in recognizing that the comiianyhad previously approached the Seattle Metal Trades16.10Council in regard to implementing two items,which were basically pulmonary and hearing tests,we are again reiterating that we object to these ad-ditional forms mentioned above. •You stated (at the meeting on January 20th) thatmanagement would review the matter and respond.To date, we have not heard from you, and wewould appreciate your response as soon as possible.On February 9, Schell responded as' follows:Dear Mr. Tinker:In response to your letter dated January 29, 1981and our meeting of January 20, 1981, the Companyhas reviewed this matter and feels that these forms,medical history and lung function, are necessary inthe placing of an employee should he have medicaldisability.The supplemental questionnaire is not a form that iscompleted by the employees, but one that is filledout if required by the personnel interviewer.Your letter made mention of a form that employeescomplete regarding absence of tool clearancepolicy. I feel this was clarified in our meeting ofJanuary 20, 1981. There is no form for this otherthan a statement in our employee information sheet.This statement has been extracted from Article 18.2of the Pacific Coast Master Agreement.Should you or any member of the Council have anyquestion regarding this matter, please contact me.C. The TerminationsAdolph Bukacek, who had never before been em-ployed by the Respondent, was dispatched by IBEWLocal 46 on January 16, 1981. After failing the pulmo-nary function test, he was reviewed by the Respondent'sphysician who restricted his work to areas free of fumesand dust and that did not involve exertion. An attempt toplace' him in a job within those restrictions was unsuc-cessful. He was therefore paid "showup" pay in accord-ance with the contract and released.Chris Boblet, a former employee, was dispatched byBoilermakers Local 104 on February 13, 1981. Havingfailed to pass the pulmonary function test, he was re-viewed by the company physician who placed similar re-strictions on the work he could perform. An attempt toplace him in a job within those restrictions was unsuc-cessful that day and he was therefore paid "showup" payand released without having performed any work tasks.Laszlo Biro, a former employee, was dispatched byBoilermakers Local 104 on July 1, 1981, and failed thepulmonary function test. He was dispatched that after-noon to a swing shift job and asked to return the follow-ing day for an evaluation by Respondent's physician. Hedid not return. He was, however, dispatched again bythe Union on October 14, 1981, again failed the pulmo-nary function test,I restrictions against work involving"excessive smoke, fumes, toxic chemicals" were imposed,and he was released with "showup" pay after it was de-termined no work was available within the restrictions. 176DECISIONS OF NATIONAL, LABOR RELATIONS BOARDDonald Rowe was dispatched by Boilermakers Local104 on August 19, 1981. Schell, whose testimony wasbased on personnel files, testified that Rowe had a lowpulmonary function test score, that as a consequence hewas restricted to working with a respirator, that workwas available to Rowe if he wore a respirator, but thatRowe declined to do so. Rowe, whom I credit, testifiedthat he had worked as a "fitter" at Todd Shipyard untilhe was laid off in June 1981, and that he wore a respira-tor while working at Todd about 50 percent of the time.After he was dispatehed by the Union to the Respond-ent, he was given the pulmonary function test and toldhe had a low rating. He was asked, and consented, totake an x-ray. Rowe testified the Respondent's physiciansaid he recommended he be hired. He was sent back tothe individual who had given him the pulmonary func-tion test originally and was asked if he would take itagain. He did and was informed his rating was too low,that the work required that he wear a respirator, whichhe would not be able to do, and that he could not behired. He was taken back to _the personnel office wherehe turned in the timecard that had been issued to him,and was released with "showup" pay. On August 25 hewas dispatched back to Todd Shipyard where he wasworking at the time of the hearing. He wears a respiratorabout 7 out of every 8 hours or work.Bayani Alvarez was dispatched by Boilermakers Local104 on August 27, 1981, failed the pulmonary 'functiontest, was seen by the doctor who placed restrictions onthe work he could perform, an attempt to find workwithin the restrictions was unsuccessful, and he was paidfor "showup" time and released.Unsuccessful attempts to resolve the issue raised bythe unfair labor practice charges involving Bukacek andBoblet were made in April 1981. A further unsuccessfuleffort was made to. resolve the issue through ,the `con-tract interpretation committee," who recOmmended the,issue be resubmitted under article 16.10 of the PacificCoast Master Agreement instead of article 3.4(c): No fur-,ther action has been taken by either side in this respect.Lane testified that in January 1981, when the Remiorid-ent commenced administering the pulmonary funCtiontest, the Respondent "had +seven projects•ships-"--.-where" employees could- have worked, three of which"could have had some lead exposure . . . We did notdo pulmonary functions on existing. work forceJust the _returning members, either with seniority :Orwithout . . . . We screened them without regard to as-signment, because the probability of exposure-, to anyperson working in ship repair is fairly great during hisemployment with us."ConclusionsThe Respondent argues it did not violate the Act byimplementing the medical testing program or by termi-nating individuals whose pulmonary conditions could notbe accommodated because (1) there was notice, bargain-ing, and agreement over the implementation of .the test-ing, program and its effects; (2) the Charging Partieswaived and/or acquiesced in its right to administer thetests and to terminate employees; and (3) the implemen-tation of the program was in accordance with applicablelaws and regulations, the Master, Agreement, and pastpracticesThe evidence, in my view, does not support the Re-spondent's contention that the charging Unions agreedthat the testing programs could be utilized, to reject orterminate employees, or that they waived or acquiescedin the Respondent'S use of the testing programs to termi-nate employees A recap of the evidence makes thisabundantly clear.In late November or early December 1980, Schell dis-cussed implementation of the testing program withTinker, who expressed concern that it would be used "towash out people" and as an excuse "not -to, hire some-body." Schell- assiired Tinker his fear was unfounded andthat it would be used "basically for placement of the per-sons within his medical limitation." About the same timeStoner discussed' the matter with Carpine who expressedconcern that the testing procedure constituted a preem:ployment physical, which Stoner assured him it did not.Stoner also discussed the new procedure with Ford.Ford asked what would happen if someone did not passthe test, and Stoner assured him the tests were not in-tended to sereen people for employment, but rather todetermine their lung function so that the Company couldestablish its liabilities under the Longshoremen andHarbor Workers Act Ford recognized the Respondent'sneed to establish its liabilities under that Act, but wenton to state that if the testing procedure resulted in disci-plinary action or refusal to employ, he was opposed to it.Lane also told Ford that there was "no real passing ofthe test, that the. test merely told what the lung functionin approximately four- to five different areas was . . . ."Ford was told on several occasions that the Companywas trying to bring people back to work and that the testwas not for the purpose of eliminating people fromwork. The minutes of the Seattle Metal Trades Councilexecutive board reveal the Unions" understanding that"This test will not be used to deny employment per com-pany." This same theme is reiterated in Tinker's Decem-ber 16 letter to Schell, where it is stated. "Also, it is ourintention that we do not consider this a preemploymentphysical and hopefully that the employer concurs 'Withour thinking in this matter." As late as January 20, 1981,prior to any knowledge on the part of the Unions thatBukacek had been refused employment after undergoingthe pulmonary' screening program, Carpine opposed 'thetesting program on the ground it constituted a physicalexamination which was prohibited by article 16 10 of thePacific Coast Master Agreement. Moreover, in his Feb-ruary 9, 1981' letter, Schell informed Tinker that themedical forms, medical history, and pulmonary test were"necessary in the placing of an employee should he 'have amedical disa'bility." (Emphasis added.) -Thus, while theUnions were indeed notified of Respondent's proposedscreening program and did not oppose implementation ofthe testing procedures for the purposes of determiningthe Respondent's liabilities under the Longshoremen andHarbor Workers Act, it is clear the Unions did not 'agreethat the pulmonary. and audiometric tests ,could be usedto screen 'out, reject, terminate, or deny employment asclaimed by the Respondent. To the contrary, the forego- LOCKHEED SHIPBUILDING CO177ing facts show the Unions steadfastly opposed their usefor those purposes, and were lead by the Respondent tobelieve that they would not be so used. Therefore, theRespondent's contention that the Unions waived, or -ac-quiesced in the use of the tests to terminate employees iswithout merit.Article 16.10 provides explicitly that "There shall beno Doctor's physical examination . . except as requiredby law . . ." The Respondent argues that article 16does not in any way preclude medical testing, review ofmedical test results by the company physicians, or theimposition of medical restnctions by the 'company physi-cian. It is argued that articles 16.11 and 16.12 requirethat "frequent checks for the employee's safety shall bemade," and that the employer shall provide special pro-tective devices where conditions of work require em-ployees to be protected from injury. In this regard, it isnoted that in 1975, pursuant to Occupational Safety andHealth Act (OSHA) regulations, the Respondent admin-istered a "pre-placement physical" to long-term employ-ees who were assigned to a new trade called "lead-bonder." There was no showing any employees were ter-minated as a result of failing to pass that examination.Beginning in 1977, a similar type examination was insti-tuted for painters working in "tanks" and "bottoms" andother areas where toxic paints were used The painters'physical examinations were not required by law or regu-lation but were administered pursuant to an agreementwith the painters' collective-bargaining representative.Again, there is no evidence the tests were used to rejectemployees or terminate employment. Other instanceswhere physical examinations are performed on employ-ees are: (1) when a newly hired worker indicates on amedical questionnaire that there is a preexisting disabil-ity, in which case he is examined so that he can be as-signed to a job consistent with his physical abilities; (2)all workers who are injured or become ill on the job areexamined by the doctor; and (3) workers who have beenoff work because of an injury or illness are examined bythe company doctor before returning to work. In short,there is no evidence that any physical examination here-tofore performed by the Respondent, whether requiredby law or regulation or past practice, has even been usedto disqualify workers from employment Further, the Re-spondent's argument that the pulmonary and audiometrictests administered here were conducted pursuant toOSHA regulations has a hollow ring, when it is remem-bered that only new or returning employees were re-quired to undergo the tests•the existing workforce wasnot required to undergo the tests.The history of bargaining between the parties makes itobvious that physical examinations have been a point ofbargaining contention on several occasions, in 1974, andas late as 1980, when the Respondent proposed a provi-sion granting it the right, inter aim, to terminate an em-ployee for failure to pass a medical examination based ona doctors' evaluation of the employee's condition as re-lated to the work assignment. Upon objection by theUnions, the proposal was withdrawn It seems obvious tome that what the Respondent could not obtain throughcollective bargaining, it decided to implement unilateral-ly. It terminated five employees for their "failure . . topass the medical examination based on the dOctor's ,eval-uation of the employee's condition as related to the workassignment "7 Physical examinations being a mandatorysubject of bargaining,9 and the Respondent having failedto show that the Unions either .agreed to - or waivedand/or acquiesced in the Respondent's use of The pulmo-nary and audiometric testing program for the purpose ofterminating or refusing to employ employees, or that thetesting program was in accordance with applicable lawsand regulations, the Master Agreement or past practices,it is found that the Respondent violated Section 8(a)(5)and (1) of the Act by implementing the pulmonary andauditory tests for the purpose of screening out, or - dis-qualifying employees from employment. See, e.g., HanesCorp., 260 NLRB 557 (1982) In these circumstances, therefusal to employ Bukacek on January 16, 1981; Bobleton February- 13, 1981; Biro on October 14, 1981;9 Roweon August 19, 1981; and Alvarez on August 1981, be-cause they failed to pass the -pulmonary test, also violat-ed Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in corn-,merce within the meaning of Section 2(6),and (7) of theAct2 JBEW Local 46 and Boilermakers Local 104 arelabor organizations within the meaning of Section 2(5) ofthe Act, and at all times material, each, union has beenand is now the exclusive bargaining representative ofcertain of the Respondent's employe†s .3 By unilaterally implementing and enforcing a medi-cal screening -program for the purpose of denying em-ployment to. new employees, and ` by denying employ-ment : to Adolph Bukacek, Chris Boblet, Laszlo Biro,Donald Rowe, and Bayam Alvarez, the Respondent hasrefused to bargain with IBEW Local 46 and Boilermak-ers Local 104 in violation of Section 8(a)(5) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices in violation of Section 8(a)(5)and (1) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. It havingbeen found that the Respondent has unlawfully refusedto bargain with the two Unions by unilaterally imple-menting and utilizing a medical screening program forthe purpose of denying employment to new employees, itis recommended that the Respondent cease such unlaw-' See the Respondent's 1980 contract proposal, supra8 See, e g, LeRoy Machine Co, 147 NLRB 1431 (1964)9 The record does not support the allegation that Biro was refused em-ployment on July I. 1981, after undergoing the screening program It isundisputed that on that date he was asked to return the following day foran evaluation by the Respondent's physician, which he failed to do Thetestimony shows, however, that other individuals were in fact placed inJobs within the physicians's restrictions Thus, the record falls to showBiro would not have been employed, or was refused employment, in Julybecause of his failure to pass the pulmonary test 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDful conduct and offer employment. to Adolph Bukacek,Chris Boblet, Laszlo Biro, Donald Rowe, and Bayani Al-varez in the.first available job openings for which each isqualified and make each of them whole for any loss ofpay they may have suffered by reason of the Respond-ent's discnmination against them Loss of earnings for allindividuals shall be computed as prescribed in E W.Woolworth Co., 90-NLRB 289 (1950), plus interest as setforth in Isis Plumbing Co., 138 NLRB 716 (1962), andFlorida Steel Corp., 231 NLRB 651 (1977).On these findings of fact and conclusions of law andon the entire record, I issue the following redommend-ed"ORDERThe Respondent, Lockheed Shipbuilding and Con-struction Company, Seattle, Washington, its officers,agents, successors, and assigns, shall1. Cease and desist from(a)Refusing to bargain collectively regarding the im-plementation and utilization of a medical screening pro-gram for new employees and/or applicants for employ-ment.(b)Discharging or refusing to hire any person for fail-ure to pass a unilaterally imposed pulmonary function,audiometric or 'other type of physical examination ormedical screening program(c)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed theft by Section 7 of the Act.1.• If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall: as proyideiFin See 102 48 of the Rules, be. adopted by theBoard and all objections to them_shall be deemed waived for all pur-poses.2. Take the following affirmative action which will ef-fectuate the policies of the Act.(a)On request, bargain collectively and in good faithwith International Brotherhood of Electrical Workers,Local 46, AFL-CIO and International Brotherhood ofBoilermakers, Local 104, AFL-CIO concerning wages,hours, and other terms and conditions of employment ofits employees and, if an understanding is reached,embody such understanding in a written agreement(b)Offer employment to Adolph 13ukcek, ChrisBoblet, Laszlo , Bird, Donald Rowe, and Bayani Alvarezin the first available job openings for which each is quali-fied, and make each of them whole for any loss of earn-ings each may have suffered by reason of the Respond-ent's unlawful conduct herein in the.manner set forth inthe section entitled "The Remedy."-(c)Post at its shipyard in Seattle, Washington, copiesof the attached notice marked "Appendix." Copies ofthe notice, on forms provided by the Regional Directorfor Region 19, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including all-places where notices to employees and applicants for em-ployment are customarily posted Reasonable steps shallbe taken by theRespondent to ensure that the notices arenot altered; defaced, or covered by any other material.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply. -,If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board 'S